Case 2:20-mj-16094-ARM Documenté6 Filed 09/23/20 Page 1 of 1 PagelD: 6

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA MAGISTRATE NO.: ao- \ boAy

Vv. CRIMINAL ACTION

ORDER OF RELEASE
Maxwell Miller

 

The Court orders the defendant is ordered released ona personal recognizance bond with
the following bail conditions:

WV) Reporting, as directed, to U.S. Pretrial Services:

) Substance Abuse testing/treatment, as directed by U.S. Pretrial Services:

( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

(VY) The defendant shall appear at all future court proceedings;

( ) Other:

 

/s/ Maxwell Miller 9/23/20
DEFENDANT DATE

 

It is further ORDERED that the defendant be furnished witha copy of this order and a notice
of the penalties applicable to violation of conditions of release.

ANTHONY R. MAU'PONE
U.S. MAGISTRATE JUDGE

gf a3] 20

 

DATE
